
	

114 HR 4926 IH: Stopping Partisan Policy at the Library of Congress Act
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4926
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Mrs. Black (for herself, Mr. Gohmert, Mr. Brat, Mr. Barletta, Mr. King of Iowa, Mr. Calvert, Mr. Brooks of Alabama, Mr. Fleming, Mr. Smith of Texas, Mr. Rohrabacher, Mr. Loudermilk, Mr. Fleischmann, Mr. Ratcliffe, Mr. Duncan of South Carolina, Mr. Pittenger, Mr. Chabot, Mr. Roe of Tennessee, Mr. Babin, Mr. Gosar, Mr. Boustany, and Mr. Turner) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To direct the Librarian of Congress to retain the headings Aliens and Illegal aliens in the Library of Congress Subject Headings.
	
	
 1.Short titleThis Act may be cited as the Stopping Partisan Policy at the Library of Congress Act. 2.Retention of Aliens and Illegal aliens in Library of Congress Subject HeadingsThe Librarian of Congress shall retain the headings Aliens and Illegal aliens, as well as related headings, in the Library of Congress Subject Headings in the same manner as the headings were in effect during 2015.
		
